ORDER

PER CURIAM.
D.E.M. (“father”) appeals from the judgment of the Circuit Court of Lincoln County terminating his parental rights to his son, D.J.T., under section 211.477 RSMo (1998).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).